 



Exhibit 10.3
INTERNATIONAL FUEL TECHNOLOGY, INC.
AMENDED AND RESTATED 2001 LONG TERM INCENTIVE PLAN
Adopted: October 22, 2006
Termination Date: October 21, 2016
1. PURPOSES.
     (a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.
     (b) Available Stock Awards. The purpose of the Plan is to provide a means
by which eligible recipients of Stock Awards may be given an opportunity to
benefit from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Appreciation Rights, (iv) Performance Awards and (v)
Restricted Stock.
     (c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
2. DEFINITIONS.
     (a) “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
     (b) “Award Date” means the date established by the Committee for the grant
of a Stock Award.
     (c) “Base Price” means a price fixed by the Committee, which shall not be
less than the Fair Market Value of a share of Common Stock on the date of grant
of a Stock Award with respect to such Stock.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means, with respect to any Participant: (i) any fraud,
embezzlement or other dishonesty of the Participant that materially and
adversely affects the Company’s business or reputation; (ii) the Participant’s
conviction for a felony or entering into a plea of nolo contendere with respect
to a felony; (iii) disclosure to any party outside the Company any of the
confidential information; (iv) the determination by a medical expert that the
Participant has an addiction to alcohol, controlled or prescription medications
or illegal drugs; (v) the refusal by the Participant to perform material duties
and obligations hereunder; (vi) or the Participant’s willful and intentional
misconduct in the performance of material duties and obligations.

 



--------------------------------------------------------------------------------



 



     (f) “Change of Control” means (i) a merger or consolidation of the
Corporation with or into another entity, or the exchange of securities (other
than a merger or consolidation) by the holders of the voting securities of the
Corporation and the holders of voting securities of any other entity, in which
the shareholders of the Corporation immediately before the transaction do not
own 50% or more of the combined voting power of the voting securities of the
surviving entity or its parent immediately after the transaction; (ii) a
dissolution of the Corporation; (iii) a transfer of all or substantially all of
the assets of the Corporation in one transaction or a series of transactions
occurring within a twelve month period to a “Person” or “Group” (as defined
below); (iv) a transaction or a series of transactions occurring in which a
Person or Group becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing more than 50% of the combined voting
power of the Corporation’s then outstanding securities; or (v) a majority of the
members of the Corporation’s Board is replaced during any twelve month period by
directors whose appointment or election is not endorsed by a majority of the
Corporation’s Board prior to the date of the appointment or election; provided,
however, that a “Change of Control” shall not be deemed to have occurred if the
ownership of 50% or more of the combined voting power of the surviving
corporation, asset transferee, or Corporation (as the case may be), after giving
effect to the transaction or series of transactions, is directly or indirectly
held by (A) a trustee or other fiduciary under an employee benefit plan
maintained by the Corporation or any Subsidiary, (B) one or more of the
“executive officers” of the Corporation that held such positions prior to the
transaction or series of transactions, or any entity, Person or Group under
their control, or (C) one or more members of “senior management” as designated
by the Chief Executive Officer from time to time, that held such positions prior
to the transaction or series of transactions, or any entity, Person or Group
under their control. As used herein, “Person” and “Group” shall have the
meanings set forth in Sections 13(d)(3) and/or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (“1934 Act”), and “executive officer” shall
have the meaning set forth in Rule 3b-7 promulgated under the 1934 Act. “Group”
shall further be determined by the Plan Administrator to constitute “more than
one person acting as a group.”
     (g) “Code” means the Internal Revenue Code of 1986, as amended.
     (h) “Committee” means the committee or committees established by the Board
in accordance with Section 3(c). All references herein to “Committee” shall be
deemed to be to the Board when the Board has not established the Committee
pursuant to Section 3(c).
     (i) “Common Stock” means authorized and unissued shares of the $.01 par
value common stock of the Company or reacquired shares of the Company’s $.01 par
value common stock held in its Treasury.
     (j) “Company” means International Fuel Technology, Inc.
     (k) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a Director’s fee by the Company for their
services as Directors.

 



--------------------------------------------------------------------------------



 



     (l) “Director” means a member of the Board.
     (m) “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee in good faith, upon receipt of and reliance on sufficient competent
medical advice.
     (n) “Employee” means any person employed by the Company or an Affiliate.
Mere service as a Director or payment of a Director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.
     (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (p) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
          (i) If the Common Stock is listed on the OTC Bulletin Board, any
established stock exchange or traded on the Nasdaq National Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the mean between the bid and asked prices, if no closing price is
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable. If fair market value is to be
determined as of a day when the securities markets are not open, the Fair Market
Value on that day shall be the Fair Market Value on the preceding day when the
markets were open.
          (ii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.
     (q) “Good Reason” means with respect to any Participant: (i) the assignment
to the Participant of any duties or any other action by the Company which
results in a significant diminution in the Participant’s position, authority,
duties or responsibilities, excluding for this purpose an isolated,
unsubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company within fifteen (15) days after receipt of notice thereof
given by the Participant; (ii) any material reduction in the Participant’s
compensation from the Company, opportunity to earn annual bonuses, or other
compensation or employee benefits, other than as a result of an isolated and
inadvertent action not taken in bad faith and which is remedied by the Company
within fifteen (15) days after receipt of notice thereof given by the
Participant; (iii) the occurrence of a Non-Negotiated Change in Control of the
Company; or (iv) the elimination of the Participant’s position with the Company
which results in a significant diminution of the Participant’s authority, duties
or responsibilities.
     (r) “Group” has the meaning set forth in Section 13(d)(3) and/or 14(d)(2)
of the Exchange Act and shall be further determined by the plan administrator to
constitute “more than one person acting as a group.”
     (s) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     (t) “Non-Negotiated Change in Control” means (i) any individual,
corporation (other than the Company, any trustees or other beneficiary holding
securities under any employee benefit plan of the Company, or any Company owned,
directly or indirectly, by the Stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), partnership,
trust, association, pool, syndicate, or any other entity or any group of persons
acting in concert becomes the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934) of securities of the Company
possessing more than one-half (1/2) of the voting power for the election of
Directors of the Company; (ii) there shall be consummated any consolidation,
merger, or other business combination involving the Company or the securities of
the Company in which holders of voting securities of the Company immediately
prior to such consummation own, as a group, immediately after such consummation,
voting securities of the Company (or, if the Company does not survive such
transaction, voting securities of the entity surviving such transaction) having
less than one-half (1/2) of the total voting power in an election of Directors
of the Company (or such other surviving corporation); (iii) there shall be
consummated any sale, lease, exchange, or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, of the assets of
the Company (on a consolidated basis) to a party which is not controlled by or
under common control with the Company; (iv) a majority of the members of the
Company’s Board is replaced during any twelve (12) month period by Directors
whose appointment or election is not endorsed by a majority of the Company’s
Board prior to the date of the appointment or election; provided, however, that
a “Non-Negotiated Change in Control” shall not be deemed to have occurred if the
ownership of fifty percent (50%) or more of the combined voting power of the
surviving corporation, asset transferee, or Company (as the case may be), after
giving effect to the transaction or series of transactions, is directly or
indirectly held by (A) a trustee or other fiduciary under an employee benefit
plan maintained by the Company or any Subsidiary, (B) one or more of the
“executive officers” of the Company that held such positions prior to the
transaction or series of transactions, or any entity, Person or Group under
their control, or (C) one or more members of “senior management” as designated
by the Chief Executive Officer from time to time, that held such positions prior
to the transaction or series of transactions, or any entity, Person or Group
under their control; or (v) a dissolution of the Company.
     (u) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
     (v) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (w) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
     (x) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option granted
pursuant to a Stock Award. Each Option Agreement shall be subject to the terms
and conditions of the Plan. References to Option Agreement shall also include
the following ancillary documents, Notice of Exercise and Grant Notice.

 



--------------------------------------------------------------------------------



 



     (y) “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
     (z) “Outside Director” means a Director who either (i) is not a current
Employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former Employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an Officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.
     (aa) “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
     (bb) “Performance Award” means a right to receive a payment equal to the
value of a unit or other measure as determined by the Committee based on
performance during a Performance Period.
     (cc) “Performance Period” means a period of not more than five years
established by the Committee during which certain performance goals set by the
Committee are to be met.
     (dd) “Person” has the meaning set forth in Section 13(d)(3) and/or 14(d)(2)
of the Exchange Act.
     (ee) “Plan” means this International Fuel Technology, Inc. Amended and
Restated 2001 Long Term Incentive Plan.
     (ff) “Reporting Person” means any person who is required to file reports
pursuant to the provisions of Section 16 of the Exchange Act and Rule 16a-2
promulgated thereunder.
     (gg) “Restricted Stock” means shares of Common Stock, which may be subject
to certain restrictions, which are granted pursuant to a Stock Award.
     (hh) Restricted Stock Awards” means a Stock Award granted to a Participant
to receive or purchase shares of Restricted Stock.
     (ii) “Retirement” means termination of employment with eligibility for
normal, early or disability retirement benefits under the terms of any pension
plan adopted by the Company and specified by the Committee, as amended and in
effect at the time of such termination of employment.
     (jj) “Stock Appreciation Right” or “SAR” means the right to receive a
payment from the Company equal to the excess of the Fair Market Value of a share
of Common Stock at the date of exercise over the Base Price. In the case of a
Stock Appreciation Right which is granted in conjunction with an Option, the
Base Price shall be the Option exercise price.

 



--------------------------------------------------------------------------------



 



     (kk) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
     (ll) “Securities Act” means the Securities Act of 1933, as amended.
     (mm) “Stock Award” means any right granted under the Plan, including an
Option, Stock Appreciation Right, Performance Award, and Restricted Stock.
     (nn) “Stock Award Agreement” means a written agreement between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
     (oo) “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
3. ADMINISTRATION.
     (a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3(c).
     (b) Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
          (i) To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
          (ii) To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.
          (iii) To amend the Plan or a Stock Award as provided in Section 12.
          (iv) To terminate or suspend the Plan as provided in Section 13.
          (v) Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.

 



--------------------------------------------------------------------------------



 



     (c) Delegation to Committee.
          (i) General. The Board may delegate administration of the Plan to a
Committee or Committees. The term “Committee” shall apply to any person,
persons, committee or committees to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may from
time to time in its discretion, fix and change the number of members of a
Committee, remove members of a Committee, appoint members of a Committee in
substitution for or in addition to members previously appointed; and fill
vacancies however caused in a Committee. The Board may abolish a Committee at
any time and revest in the Board the administration of the Plan. Notwithstanding
the foregoing, any grant of an Option, Performance, SAR or Restricted Stock
Award to a Reporting Person must be made by the Board or a Committee comprised
solely of two or more Outside Directors.
     (d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board or the Committee in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.
4. SHARES SUBJECT TO THE PLAN.
     (a) Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate seventeen million
five hundred thousand (17,500,000) shares of Common Stock.
     (b) Reversion of Shares to the Share Reserve. If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.
     (c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
5. ELIGIBILITY.
     (a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.
     (b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock at the date of grant.

 



--------------------------------------------------------------------------------



 



     (c) Award Date. All Stock Awards granted under the Plan shall be granted as
of an Award Date. All Stock Awards are subject to the terms and conditions set
forth in the applicable Stock Award Agreement. Within thirty (30) days after
each Award Date, the Company shall notify the Participant of the grant of the
Stock Award, and shall hand deliver or mail to the Participant a Stock Award
Agreement, duly executed by and on behalf of the Company, with the request that
the Participant execute the Agreement within thirty (30) days after the date of
mailing or delivery by the Company of the Agreement to the Participant. If the
Participant shall fail to execute the written Stock Award Agreement within said
thirty-day period, the Participant’s Stock Award shall be automatically
terminated.
6. OPTION PROVISIONS.
     Each Option shall be in such form and shall contain such terms and
conditions as the Committee shall deem appropriate. All Options shall be
separately designated Incentive Stock Options or Nonstatutory Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for shares of Common Stock purchased on exercise of
each type of Option. The provisions of separate Options need not be identical,
but each Option shall include (through incorporation of provisions hereof by
reference in the Option Agreement or otherwise) the substance of each of the
following provisions:
     (a) Term. No Option shall be exercisable after the expiration of five
(5) years from the date it was granted.
     (b) Exercise Price of an Option. Subject to the provisions of Section 5(b)
regarding Ten Percent Stockholders, the exercise price of each Option shall be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted. Notwithstanding
the foregoing, an Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.
     (c) Consideration. The purchase price of Common Stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Committee at the time of the grant of the Option (or
subsequently in the case of a Nonstatutory Stock Option) (1) by delivery to the
Company of other Common Stock, (2) pursuant to a deferred payment or other
similar arrangement with the Optionholder, or (3) in any other form of legal
consideration that may be acceptable to the Committee. Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).
     In the case of any deferred payment arrangement, interest shall be
compounded at least annually and shall be charged at the minimum rate of
interest necessary to avoid the treatment as

 



--------------------------------------------------------------------------------



 



interest, under any applicable provisions of the Code, of any amounts other than
amounts stated to be interest under the deferred payment arrangement.
     (d) Delivery of Certificate. After the exercise of an Option, as provided
above, the Company shall within a reasonable time deliver to the person
exercising the Option a certificate or certificates issued in the name of the
person who exercised the Option and such additional name, or names, if any, as
may be requested (subject to the general policy of the Company as to
registration of shares), for the appropriate number of shares of Common Stock,
without liability to the person exercising the Option for any transfer or issue
tax, state or Federal, then payable. Each Option granted under the Plan shall be
subject to the requirement that, if at any time the Committee shall determine,
in its discretion, that the listing, registration or qualification of the shares
of Common Stock subject to such Option upon any securities exchange or under any
state or Federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable, as a condition of, or in connection with, the
granting of such Option or the issue or purchase of shares of Common Stock
thereunder, no such Option may be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
     An Optionholder under an Option granted under the Plan shall have no rights
as a shareholder with respect to any shares of Common Stock covered by an Option
except to the extent that one or more certificates for such shares shall have
been delivered to the Optionholder upon due exercise of an Option as above
provided.
     (e) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
     (f) Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock
Option shall be transferable to the extent provided in the Option Agreement. If
the Option Agreement does not provide for transferability, then the Nonstatutory
Stock Option shall not be transferable except by will or by the laws of descent
and distribution and shall be exercisable during the lifetime of the
Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
     (g) Vesting Generally. The total number of shares of Common Stock subject
to an Option shall become exercisable as follows:

      Period of Time
from Date of Grant   Percentage of Shares Subject to
Options which are Exercisable       Six months from date of grant   33
1/3 percent Twelve months from date of grant   66 2/3 percent Eighteen months
from date of grant   100 percent

 



--------------------------------------------------------------------------------



 



The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Committee may deem appropriate except that Options shall not
vest earlier than specified above. The provisions of this Section 6(g) are
subject to any Option provisions governing the minimum number of shares of
Common Stock as to which an Option may be exercised.
     (h) Termination of Option.
          (i) Unvested Options. If the Optionholder ceases to be an Employee or
Consultant of the Company due to termination by the Company for Cause or
termination by the Optionholder for other than Good Reason (other than upon the
Optionholder’s Disability or death), all non-vested Options will automatically
expire. If termination of employment by the Company is not for Cause or
termination by Optionholder is for Good Reason (other than upon the
Optionholder’s Disability or death), all Options vest immediately. Such vested
options will then expire according to the provisions set forth in
Section 6(h)(ii) below.
          (ii) Vested Options.
1. Nonstatutory Stock Options: In the event that an Optionholder of a
Nonstatutory Stock Option ceases to be an Employee or Consultant of the Company
for any reason (other than upon such Optionholder’s death), the Optionholder may
exercise all vested Options (to the extent that the Optionholder was entitled to
exercise such Options as of the date of termination) within the expiration of
the term of the Options as set forth in the Option Agreement. If, however, the
Optionholder is terminated for Cause, the Optionholder may exercise all vested
Options only within such period of time ending on the earlier of (i) the date
three (3) months following such termination or (ii) the expiration of the term
of the Options as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise the Options within the time period specified
herein, the Options shall terminate.
2. Incentive Stock Options: In the event that an Optionholder of an Incentive
Stock Option ceases to be an Employee or Consultant of the Company for any
reason (other than upon such Optionholder’s death), the Optionholder may
exercise all vested Options only within such period of time ending on the
earlier of (i) the date three (3) months following such termination or (ii) the
expiration of the term of the Options as set forth in the Option Agreement. If,
after termination, the Optionholder does not exercise the Options within the
time period specified herein, the Options shall terminate.
     (i) Disability of Optionholder. In the event that an Optionholder ceases to
be an Employee or Consultant of the Company as a result of the Optionholder’s
Disability, the Optionholder may exercise the Option (to the extent that the
Optionholder was entitled to

 



--------------------------------------------------------------------------------



 



exercise such Option as of the date of termination), but only within such period
of time ending on the earlier of (i) the date twelve (12) months following such
termination (or such longer or shorter period as may be specified in the Option
Agreement) or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise the
Option within the time specified herein, the Option shall terminate.
     (j) Death of Optionholder of a Stock Option. In the event (i) the
Optionholder ceases to be an Employee or Consultant of the Company as a result
of such Optionholder’s death or (ii) such Optionholder dies within three months
after the termination of such Optionholder’s service with the Company for a
reason other than death, then the Option may be exercised (to the extent such
Optionholder was entitled to exercise such Option as of the date of death) by
such Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon such Optionholder’s death pursuant to Section 6(e) or 6(f), but only
within the period ending on the earlier of (i) the date twelve (12) months
following the date of the Optionholder’s death in the case of an Optionholder of
a Nonstatutory Stock Option, and six (6) months following the date of the
Optionholder’s death in the case of an Optionholder of an Incentive Stock Option
or (ii) the expiration of the term of such Option as set forth in the Option
Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.
     (k) Cancellation and Rescission of Stock Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel any unexpired, unpaid, or deferred
Stock Awards at any time if the Participant is not in compliance with all other
applicable provisions of the Stock Award Agreement, the Plan and with the
following conditions:
          (i) A Participant, within one year following termination of employment
with the Company, shall not, within the geographical areas where the Company
does business, render services for any organization or engage directly or
indirectly in any business which, in the judgment of the Committee, is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company. For
Participants whose employment has terminated, the determination shall be based
on the Participant’s position and responsibilities while employed by the
Company, the Participant’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers and competitors and
such other considerations as are deemed relevant given the applicable facts and
circumstances. A Participant who has retired shall be free, however, to purchase
as an investment or otherwise, stock or other securities of such organization or
business so long as they are listed upon a recognized securities exchange or
traded over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than ten (10) percent equity interest
in the organization or business.
          (ii) A Participant shall not, without prior written authorization from
the Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material, as defined in the
Company’s policy regarding

 



--------------------------------------------------------------------------------



 




confidential information and intellectual property, relating to the business of
the Company, acquired by the Participant either during or after employment with
the Company.
          (iii) A Participant, pursuant to the Company’s policy regarding
confidential information and intellectual property, shall disclose promptly and
assign to the Company all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Company, relating in any manner to the actual or anticipated business, research
or development work of the Company and shall do anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in foreign countries.
          (iv) Upon exercise, payment or delivery pursuant to a Stock Award, the
Participant shall, upon request by the Company, certify on a form acceptable to
the Committee that he or she is in compliance with the terms and conditions of
the Plan. Failure to comply with all of the provisions of this Section 6(k) and
any provisions regarding non-competition in any other agreement(s) between the
Participant and the Company prior to and during the time period specified by
such other agreement(s), or the twelve month period following the Participant’s
termination of employment with the Company if no such time period is specified,
shall cause such exercise, payment or delivery to be rescinded. Should the
Company become aware that the Participant is not in compliance with this Section
6(k) and any provisions regarding non-competition in any other agreement(s)
between the Participant and the Company, the Company shall notify the
Participant of its intention to rescind the Stock Award. Within ten days after
receiving such a notice from the Company, the Participant shall pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery pursuant to a Stock Award. Such payment
shall be made either in cash or by returning to the Company the number of shares
of Common Stock that the Participant received in connection with the rescinded
exercise, payment or delivery.
7. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.
     (a) Stock Appreciation Rights.
          (i) General. The Committee may grant Stock Appreciation Rights,
including a concurrent grant of Stock Appreciation Rights in tandem with any
Stock Option grant. Each Stock Appreciation Right shall be subject to such terms
and conditions, including vesting, as the Committee shall impose from time to
time.
          (ii) Exercise Period. Stock Appreciation Rights granted under the Plan
shall be exercisable at such time or times and subject to such terms and
conditions, including vesting, as shall be determined by the Committee;
provided, however, that no Stock Appreciation Rights shall be exercisable later
than ten (10) years after the date it is granted except in the event of a
Participant’s death, in which case, the exercise period of such participant’s
Stock Appreciation Rights may be extended beyond such period but no later than
one (1) year after the Participant’s death. All Stock Appreciation Rights shall
terminate at such earlier times and upon such conditions or circumstances as the
Committee shall in its discretion set forth in such right at the date of grant.

 



--------------------------------------------------------------------------------



 



     (b) Restricted Stock Awards. Each Restricted Stock Award shall be in such
form and shall contain such terms and conditions as the Committee shall deem
appropriate. The terms and conditions of the Restricted Stock Award Agreements
may change from time to time, and the terms and conditions of separate
Restricted Stock Award Agreements need not be identical, but each Restricted
Stock Award Agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:
          (i) Purchase Price. The purchase price, if any, under each Restricted
Stock Award Agreement shall be such amount as the Committee shall determine and
designate in such Restricted Stock Award Agreement;
          (ii) Consideration. The purchase price of Common Stock acquired
pursuant to a Restricted Stock Award Agreement shall be paid either: (i) in cash
at the time of purchase; (ii) at the discretion of the Committee, according to a
deferred payment or other similar arrangement with the Participant; or (iii) in
any other form of legal consideration that may be acceptable to the Committee in
its discretion; provided, however, that at any time that the Company is
incorporated in Delaware, then payment of the Common Stock’s “par value,” as
defined in the Delaware General Corporation Law, shall not be made by deferred
payment;
          (iii) Vesting. Shares of Common Stock acquired under a Restricted
Stock Award Agreement may, but need not, be subject to a repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Committee.;
          (iv) Restrictions. Restricted Stock received or acquired pursuant to a
Restricted Stock Award Agreement may be subject to (i) restrictions on the sale
or other disposition thereof; (ii) rights of the Company to reacquire such
Restricted Stock at the purchase price, if any, originally paid therefor upon
either termination of the Participant’s status as an Employee, Director or
Consultant within specified periods or failure of the Company to achieve
performance goals (which may include any one or more of the following: return on
total capital employed, earnings per share, return on stockholders’ equity, and
other appropriate criteria) established by the Committee; (iii) representation
by the employee that he or she intends to acquire Restricted Stock for
investment and not for resale; and (iv) such other restrictions, conditions and
terms as the Committee deems appropriate.
          (v) Dividends. The Participant shall be entitled to all dividends paid
with respect to Restricted Stock during any period the Restricted Stock is
subject to restrictions and shall not be required to return any such dividends
to the Company in the event of the forfeiture of the Restricted Stock.
          (vi) The Participant shall be entitled to vote the Restricted Stock
during any period the Restricted Stock is subject to restrictions.
          (vii) The Committee shall determine whether Restricted Stock is to be
delivered to the Participant with an appropriate legend imprinted on the
certificate of if the shares of such stock are to be deposited in escrow pending
removal of the restrictions.

 



--------------------------------------------------------------------------------



 



          (viii) Transferability. Rights to acquire shares of Common Stock under
the Restricted Stock Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock
Agreement, as the Committee shall determine in its discretion, so long as Common
Stock awarded under the Restricted Stock Agreement remains subject to the terms
of the Restricted Stock Agreement.
     (c) Performance Awards. Performance Awards shall consist of Common Stock,
monetary units or some combination thereof, to be issued without any payment
therefor, in the event that certain performance goals established by the
Committee are achieved during a specified period of time. The goals established
by the Committee may include any one or more of the following: return on average
total capital employed, earnings per share, return on stockholders’ equity, and
such other goals as may be established by the Committee. In the event the
minimum Corporate goal is not achieved at the conclusion of the specified time
period, no payment shall be made to the Participant. Actual payment of the award
earned shall be in cash or in Common Stock or in a combination of both, in a
single sum or in periodic installments, all as the Committee in its sole
discretion determines. If Common Stock is used, the Participant shall not have
the right to vote and receive dividends until the goals are achieved and the
actual shares of Common Stock are issued.
8. COVENANTS OF THE COMPANY.
     (a) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.
9. USE OF PROCEEDS FROM STOCK.
     Proceeds from the sale of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.
10. MISCELLANEOUS.
     (a) Acceleration of Exercisability and Vesting. The Committee shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.
     (b) Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock

 



--------------------------------------------------------------------------------



 



Award unless and until such Participant has satisfied all requirements for
exercise of the Stock Award pursuant to its terms.
     (c) No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and for any reason, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
     (d) Incentive Stock Option Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all Incentive Stock Option plans of
the Company and its Affiliates) exceeds one hundred thousand dollars ($100,000),
or such higher limit as set forth by applicable law, the Options or portions
thereof which exceed such limit (according to the order in which they were
granted) shall be treated as Nonstatutory Stock Options.
     (e) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Stock Award, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unencumbered shares of Common Stock.
11. ADJUSTMENTS UPON CHANGES IN STOCK.
     (a) Capitalization Adjustments. If any change is made in, or other event
occurs with respect to, the Common Stock subject to the Plan, or subject to any
Stock Award, without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan pursuant to Section 4(a) and 4(b) and
the maximum number of securities subject to award to any person pursuant to
Section 5(c), and the outstanding Stock Awards will be appropriately adjusted in
the class(es) and number of securities and price per share of Common Stock
subject to such outstanding Stock Awards. The Committee shall make such
adjustments, and its determination shall be final, binding and conclusive. (The
conversion of any convertible securities of the

 



--------------------------------------------------------------------------------



 



Company shall not be treated as a transaction “without receipt of consideration”
by the Company.)
     (b) Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to the completion of such dissolution or liquidation.
     (c) Change of Control. In the event the Company undergoes a Change of
Control, then all outstanding Stock Awards will vest immediately and be
exercisable for a period of one year from the date upon which the Change of
Control occurs.
     In the event of a Corporate Change of Control, any surviving corporation or
acquiring corporation may assume any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (it being understood that similar stock awards include awards to
acquire the same consideration paid to the stockholders or the Company, as the
case may be, pursuant to the Change of Control). Notwithstanding the preceding,
the Committee shall in any event, retain the discretion to take any other action
with respect to such Stock Awards as it may equitably determine.
12. AMENDMENT OF THE PLAN AND STOCK AWARDS.
     (a) Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan.
     (b) Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring the Plan and/or Incentive
Stock Options granted under it into compliance therewith.
     (c) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
     (d) Amendment of Stock Awards. The Committee at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Committee requests the consent of the Participant and
(ii) the Participant consents in writing.
13. TERMINATION OR SUSPENSION OF THE PLAN.
     (a) Plan Termination. The Board may suspend or terminate the Plan at any
time. Unless sooner terminated by the Board, the Plan shall terminate on the day
before the tenth (10th) anniversary of the date the Plan is adopted by the
Board. No Stock Awards may be granted under the Plan while the Plan is suspended
or after it is terminated.

 



--------------------------------------------------------------------------------



 



     (b) No Impairment of Rights. Suspension or termination of the Plan shall
not impair rights and obligations under any Stock Award granted while the Plan
is in effect except with the written consent of the Participant.
14. EFFECTIVE DATE OF PLAN.
     The Plan, as amended, shall become effective October 22, 2006.
15. CHOICE OF LAW.
     The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
     This Plan is hereby adopted on behalf of the Company this 22nd day of
October, 2006.

                     
 
           
 
  By        
 
       
 
                Chief Executive Officer    

 